Citation Nr: 0427941	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of an 
intracranial injury manifested by headaches and injury, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from November 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for residuals of an intracranial injury 
manifested by headaches and injury, currently rated as 30 
percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This claim is remanded to obtain private medical records 
from Dr. B.R.
?	This claim is remanded to obtain a new VA neurological 
examination.


As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

A new examination is necessary to make a decision on this 
claim since, since a proper examination must be based on the 
entire medical record, including any evidence added to the 
claims folder as a result of the attempt to obtain treatment 
records from Dr. B.P.R.  Regarding the etiology of any 
neurological disorders found, the examiner should offer an 
opinion as to whether any such disorder is the result of the 
veteran's service-connected condition.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO should make every effort to obtain the 
veteran's private medical records for 2001 from Dr. 
B.P.R.  A failure to respond or negative reply to any 
request must be noted in writing and associated with the 
claims folder.

2.  The veteran should be scheduled for a VA 
neurological examination to ascertain whether there are 
additional neurological manifestations of the veteran's 
service-connected residuals of intracranial injury.  
The claims folder should be made available to the 
examiner for review in conjunction with the 
examination.  All opinions expressed should be 
supported by reference to pertinent evidence.  The 
examiner should respond to each of the the following 
items:

a.  Describe all current neurological 
manifestations of the veteran's residuals of 
intracranial injury.

b.  State specifically whether each of the 
following is a manifestation of the veteran's 
service-connected residuals of intracranial injury:
	i.  Loss of acuity in taste and/or smell.
	ii.  Limitation of function og heel-toe 
lifting.
	iii.  Tremors in fine movements of the upper 
extremities.

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be re-adjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding service connection for a 
respiratory disability that includes all additional 
applicable laws and regulations, and the reason for the 
decision.  The veteran must be given the opportunity to 
respond thereto
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



